Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification Objection
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: “Separated Calibration Memory Storage for a Scale and Scanner System”. Correction is required. See MPEP § 608.01(b).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
 
Claims 2, 5, 8, 11-14, 17-18 & 20 are rejected on the grounds of nonstatutory double patenting as being unpatentable over Claims 1, 2 & 4 of U.S. Patent No. 11226228, since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent. 

Claims 2-4, 6-7, 11-14, 16-18 & 20-21 are rejected on the grounds of nonstatutory double patenting as being unpatentable over Claims 1, 2 & 4 of U.S. Patent No. 11226227, since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent. 

Claims 2, 12-14, 16-18 & 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1 of U.S. Patent No. 10539455. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows:


Instant Application 14825361
Conflicting Patent US 11226228 
Conflicting Patent US 11226227
Conflicting Patent US 10539455
Claim 2
Claim 1
Claim 1
Claim 1
Claim 3
-
Claim 8

Claim 4
-
Claim 8

Claim 5
Claim 2
-

Claim 6

Claim 1

Claim 7

Claims 3 & 6

Claim 8
Claim 4


Claim 9
-


Claim 10
-


Claim 11
Claim 4
Claim 7

Claim 12
Claim 1
Claim 1
Claim 1
Claim 13
Claim 1
Claim 1
Claim 1
Claim 14
Claim 1
Claim 1
Claim 1
Claim 15
-
Claim 1
-
Claim 16

Claim 8
Claim 1
Claim 17
Claim 1
Claim 1
Claim 1
Claim 18
Claim 1
Claim 1
Claim 1
Claim 19
-
-
-
Claim 20
Claim 1
Claim 1
Claim 1
Claim 21

Claim 3 & 6



Claims 9 & 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1 of U.S. Patent No. 11226227 in view of Taussig (US 5008518; “Taussig”).

Claim 9. Conflicting Patent 11226227 does not claim the scale comprises a top plate, four supports situated under the top plate, and sensors that sense downward pressure exerted from the top plate onto the four supports and translates the downward pressure into a weight. Taussig discloses the scale (104 scale)  comprises a top plate (110 scale subplatter), four supports (108) [Col. 5 lines 23-37 two or more stop supports] situated under the top plate (110 scale subplatter), and sensors (106 load cell) that sense downward pressure exerted from the top plate (110 scale sub platter), onto the four supports (108) and translates the downward pressure into a weight [Col. 4 lines 45-57 weight measured by the load cell].  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Taussig’s supports and top plate for a scale with conflicting US patent  11226227’s  scale because the support plate and supporting stops increase the measuring quality of the scale by providing a stable platform for weight measurement.
  
Claim 10. Conflicting Patent 11226227 does not claim the top plate is removable from the scale. Taussig further discloses the top plate (110 scale subplatter) is removable from the scale (104 scale) [Col. 5 lines 52-56; includes an opening 126A through which the load cell flexure 106 is connected to the subplatter 110, see FIG. 2].  Taussig does not explicitly disclose the top plate is both connected a removable from the scale.  However, the recited limitation does not hold patentable weight as it has been held making a part integral or separable would be merely a matter of obvious engineering choice. [See MPEP section 2144.04 section (V)].  It would have been obvious to one having ordinary skill in the art before the effective filing date to have the subplatter as separable because it improves the maintainability of the device by removing the large support plate to gain maintenance access to the underlying load cell and sensor connections [Taussig Col. 6 lines 16-36]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Taussig’s top plate for a scale with conflicting US patent 11226227’s  scale because the support plate increase the measuring quality of the scale by providing a stable platform for weight measurement.

Claim 19. Dep Conflicting Patent 11226227 does not claim  initiating, by the processing unit, a user interface to the scanner-scale system.  Taussig discloses  initiating, by the processing unit (processor 116), a user interface (120) to the scanner-scale system (Fig. 5) [Col. 4 lines 59-65 The switches and the A/D converter 56 are connected by means of cables 68 and 58 respectively to a remote processor 116 which includes a ROM memory unit 62 in which is stored the calibration program and the RAM memory unit 64 in which data associated with the calibration procedure is stored. The processor 116 outputs data over line 118 to a display 120 for displaying instructions to the operator to set switches in the switch banks 66a-66d inclusive as will be described more fully hereinafter].  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Taussig’s user interface to the scanner-scale with conflicting US patent 11226227’s  scale because the user interface improves the maintainability of the scale and scanner system by providing timely notification on the status of the device.

Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.

Claim Rejections - 35 USC § 112
1)The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims 
particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2-21 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 2 recites unclear elements in the limitation “a controller board comprising a processing unit and a first memory; the first memory comprising scale calibration values for a scale” where the use of a semicolon is reserved for separating the list of  elements of the system.  A comma should separate the element from the element’s function.  The same grammatic correction is needed on the limitation “the scale coupleable to the processing unit of the controller board; wherein the processing unit”.  The semicolon between ‘controller board; wherein the processing unit” should be a comma. 
   
Claim 15 is cited as dependent on itself.  It seems Claim 15 is likely dependent on independent Claim 12. 

Claim 15 recites the limitation “obtaining, by the processing unit, the scale calibration values from a scale bottom cover for the scale” which  is unclear how scale calibration values are obtained from a structure (e.g. “a scale bottom cover for the scale”). It seems there is a scale calibration memory that needs to be claimed as located on the structure of a scale bottom cover of which the scale calibration values are obtained.
All dependent claims are rejected for their dependence on a rejected base claim.
2). The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 15 is dependent on itself.  It seems Claim 15 is likely dependent on independent Claim 12.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4-6, 8-10, 12-15 & 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Taussig (US 5008518; “Taussig”) in view of Olmstead (US 20090306924; “Olmstead”).

Claim 2.  A system (Fig. 1: Data gathering system 100), comprising: a controller board (Fig. 5:  the common interface circuit 200) comprising a processing unit (Fig. 5: Interface microprocessor 216) and a first memory (Fig. 5:  EPROM 218); the first memory (Fig. 5:  EPROM 218) comprising scale values for a scale [Col.7 lines 1-6 and Col. 8 lines 1-6:  Circuit 200 also includes an interface memory means 218, preferably an EPROM, for storing control software for use by the interface microprocessor 216] & [Code provided for programs in memory 218 pages 22- 68 which details stored parameters] a scale memory (Fig  5:  EPROM memory  scale and scanner 212) coupleable (Fig. 5:  EPROM memory 212 in communication with interface board 200 and with the board  202) to the controller board (Fig. 5:  the common interface circuit 200) comprising and separate (Fig. 5: 212 is on board 202 which is separate to board 200) from the controller board (Fig. 5:  the common interface circuit 200) [Col. 4 lines 40-53 supplies the coded label data to the common interface circuit 200 under control of control software stored in scanner memory means 212] comprising, wherein the scale memory (Fig  5:  EPROM memory  scale and scanner 212) comprises the stored values [Col. 4 lines 40-53: supplies the coded label data to the common interface circuit 200 under control of control software stored in scanner memory means 212] & [Code provided for programs in memory 212 pages 10-22 which details stored parameters]; the scale  (Fig. 1: 104 scale in 202) coupleable to the processing unit (Fig. 5: Interface microprocessor 216 in 200) [Col. 4 lines 40-45:  the common interface circuit 200 of the present invention and circuitry associated therewith. The common interface circuit 200 is responsive to both the scale means 104 and the optical scanning means 112 including scanner circuit 202] of the controller board (Fig. 5:  the common interface circuit 200) [Col. 4 lines 40-53]; wherein the processing unit (Fig. 5: Interface microprocessor 216) is to perform scale calibration of the scale (Fig. 1: 104 scale) [Col.6 lines 39-45: The common interface circuit 200 is responsive to both the scale means 104 and the optical scanning means 112 including scanner circuit 202] using the scale values of the scale memory[Code provided for programs in memory 218 pages 22- 68 which details stored parameters] after the controller board (Fig. 5:  the common interface circuit 200) is removed from the system (Fig. 1: Data gathering system 100), and returned to the system (Fig. 1: Data gathering system 100) [Col. 4 lines 20-30: system 100 is structured as two separate units which can be independently manufactured, packaged and shipped and also individually handled and installed. By structuring the system as two separate units, it initially can be easily installed in the counter 102 and thereafter easily removed and reinstalled for system maintenance and repair]. 

Taussig does not explicitly disclose:

The scale memory is a scale calibration memory configured using the scale values of the scale memory after the controller board is removed from the system and returned to the system, with the first memory having lost the scale calibration values upon removal from the system with the first memory having lost the scale calibration values upon removal from the system.


Olmstead teaches an automatic calibration system for a scanner scale [Abstract].  Olmstead further teaches the scale memory (40) is a scale calibration memory [0009 The ADC 34 may be integral with the accelerometer 30 or separate therefrom. Upon power up, the microcontroller 26 retrieves the last calibration value from permanent memory (such as flash or EEPROM)] configured to store scale calibration parameters [0005 running, preferably in the scanner-scale microcontroller, a calibration routine using the specific calibration data obtained from the measurement in step (b) to calibrate the scale] the controller board (Fig. 1:  26  microcontroller in scanner scale 20) is removed from the system (20) and returned to the system, (Fig. 1:  26 is a controller board  inside the scanner scale 20) to the scanning module or scale module (Fig. 2: system 20 inside the scale monitor), the scale calibration parameter memory (Fig. 2: 40) remains with the system (Fig. 2: 20 system) (Fig. 5: separate boards for controller board 200 with memory and board 202 for scanner and scale memory) with the first memory having lost the scale calibration values [0032:note: values are extracted if it is extracting memory it is restoring memory] upon removal from the system with the first memory having lost the scale calibration values upon removal from the system [0032 after install and upon knowing its location, the re-calibration system may then extract from a memory (or the store computer or some other source such as via an internet link) the proper scale calibration data for that location. The re-calibration system (e.g. 40) then may provide adjustment data to the auto-calibration (performed by board 40)]. 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Olmstead’s calibration processing scale memory (26) and removable controller board (40) as processing and arrangement for Taussig’s scale memory (216) and controller board memory (218) because maintaining local calibration weighing conditions improves the accuracy and efficiency of performing a weight measurement in a high throughput commerce system [Olmstead  0001].
 Claim 4. Dependent on the system of claim 2.  Taussig does not explicitly disclose:

 the scale comprises the scale calibration memory.

Olmstead teaches an automatic calibration system for a scanner scale [Abstract].  Olmstead further teaches the scale memory is a scale calibration memory (26)[0009 The ADC 34 may be integral with the accelerometer 30 or separate therefrom. Upon power up, the microcontroller 26 retrieves the last calibration value from permanent memory (such as flash or EEPROM)] configured to store scale calibration parameters [0005 running, preferably in the scanner-scale microcontroller, a calibration routine using the specific calibration data obtained from the measurement in step (b) to calibrate the scale].

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Olmstead’s calibration processing scale memory (26) and removable controller board (40) as processing and arrangement for Taussig’s scale memory (216) and controller board memory (218) because maintaining local calibration weighing conditions improves the accuracy and efficiency of performing a weight measurement in a high throughput commerce system [Olmstead  0001].
 
Claim 5. Dependent on the system of claim 2.  Taussig does not explicitly disclose: 

the processing unit is to reload the scale calibration values from the scale calibration memory into the first memory when the controller board is re-coupled to the system after being decoupled.  

Olmstead teaches an automatic calibration system for a scanner scale [Abstract].  Olmstead further teaches the processing unit (processing unit on controller board 40) [0027]) is configured to reload [0027 The unit 40 is connectable to the scanner-scale 10 via a connector cable 42 connected to the USB port 44 on the scanner housing. The calibration program is resident in the module 40, interfacing with the scanner-scale via the connector to provide calibration information] the scale calibration memory  into the first memory (Fig. 1: scanner scale module 10) when the controller board is re-coupled to the system after being decoupled  [0032 after install and upon knowing its location, the re-calibration system may then extract from a memory (or the store computer or some other source such as via an internet link) the proper scale calibration data for that location. The re-calibration system (e.g. 40) then may provide adjustment data to the auto-calibration (performed by board 40)].  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Olmstead’s calibration processing scale memory (26) and controller board (40) as processing and arrangement for Taussig’s scale memory (216) and controller board memory (218) because maintaining local calibration weighing conditions improves the accuracy and efficiency of performing a weight measurement in a high throughput commerce system [Olmstead  0001].

Claim 6.  Dependent on the system of claim 2.   Taussig further discloses a scanner (Fig. 1:  112 with 210 processor for scanning) coupleable [Col. 4 lines 40-45:  the common interface circuit 200 of the present invention and circuitry associated therewith. The common interface circuit 200 is responsive to both the scale means 104 and the optical scanning means 112 including scanner circuit 202] to the processing unit (Fig. 5: Interface microprocessor 216) of the controller board (Fig. 5:  the common interface circuit 200) [Col.6 lines 39-45: The common interface circuit 200 is responsive to both the scale means 104 and the optical scanning means 112 including scanner circuit 202].

Claim 8. Dependent on the system of claim 7. Taussig does not explicitly disclose:

 the scanner comprises a vertical optical scanner and a horizontal optical scanner. 

Olmstead teaches a scanning module (Fig.1: module 14, 16 & 18) comprising a vertical optical scanner (Fig. 1:   vertical scanner 14 in tower), (Fig. 1: vertical scanner 14 in tower) coupled to the scanning bed (18) [0008 a multi-window laser barcode scanner having a housing 12 with a vertical window 14 and a horizontal window 16. The horizontal window 16 is integrated into the weigh platter 18] and a horizontal optical scanner (Fig. 1:  horizontal scanner window 16 & scanner bed 18).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Olmstead’s vertical tower to provide bi-optical scanning of the products barcodes to modify Taussig’s horizontal optical scanner by because a vertical optical scanner working with a horizontal scanner improves product throughput by increasing barcode detection accuracy per product swipe.

Claim 9. Dependent on the system of claim 8. Taussig further discloses the scale (104 scale)  comprises a top plate (110 scale subplatter), four supports (108) [Col. 5 lines 23-37 two or more stop supports] situated under the top plate (110 scale subplatter), and sensors (106 load cell) that sense downward pressure exerted from the top plate (110 scale subplatter), onto the four supports (108) and translates the downward pressure into a weight [Col. 4 lines 45-57 weight measured by the load cell].
  
Claim 10. Dependent on the system of claim 9. Taussig further discloses the top plate (110 scale subplatter) is removable from the scale (104 scale) [Col. 5 lines 52-56; includes an opening 126A through which the load cell flexure 106 is connected to the subplatter 110, see FIG. 2].  Taussig does not explicitly disclose the top plate is both connected a removable from the scale.  However, the recited limitation does not hold patentable weight as it has been held making a part integral or separable would be merely a matter of obvious engineering choice. [See MPEP section 2144.04 section (V)].  It would have been obvious to one having ordinary skill in the art before the effective filing date to have the subplatter as separable because it improves the maintainability of the device by removing the large support plate to gain maintenance access to the underlying load cell and sensor connections [Taussig Col. 6 lines 16-36].

Claim 12. Taussig discloses a method [Summary of the Invention], comprising: detecting, within a scanner-scale system (Fig. 5: 202), connection of a controller board (Fig. 5:  the common interface circuit 200) to the scanner-scale system (Fig. 5: 202); obtaining, by a processing unit  (Fig. 5: Interface microprocessor 216) of the controller board (Fig. 5:  the common interface circuit 200), scale values [Col. 4 lines 40-53 supplies the coded label data to the common interface circuit 200 under control of control software stored in scanner memory means 212] & [Code provided for programs in memory 212 pages 10-22 which details stored parameters] from a scale memory (Fig. 5:  memory 212) that remained in the scanner-scale system (Fig. 5: 202)  while the controller board (Fig. 5:  the common interface circuit 200) was disconnected from scanner-scale system (Fig. 5: 202) [Col. 4 lines 15-25: The system 100 is structured as two separate units (e.g. 200 & 202) which can be independently manufactured, packaged and shipped and also individually handled and installed].  Taussig does not explicitly disclose:

scale calibration values from a scale calibration memory and processing, by the processing unit, the scale calibration values to calibrate a scale of the scanner-scale system.

Olmstead teaches an automatic calibration system for a scanner scale [Abstract].  Olmstead further teaches the scale memory is a scale calibration memory (26) [0009 The ADC 34 may be integral with the accelerometer 30 or separate therefrom. Upon power up, the microcontroller 26 retrieves the last calibration value from permanent memory (such as flash or EEPROM)] configured to store scale calibration parameters [0005 running, preferably in the scanner-scale microcontroller, a calibration routine using the specific calibration data obtained from the measurement in step (b) to calibrate the scale] scale calibration values from a scale calibration memory (40) [0027] and processing, by the processing unit (26), the scale calibration values to calibrate a scale [0027] of the scanner-scale system (10) [0027:   The unit 40 is connectable to the scanner-scale 10 via a connector cable 42 connected to the USB port 44 on the scanner housing. The calibration program is resident in the module 40, interfacing with the scanner-scale via the connector to provide calibration information].

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Olmstead’s calibration processing scale memory (26) and removable controller board (40) as processing and arrangement for Taussig’s scale memory (216) and controller board memory (218) because maintaining local calibration weighing conditions improves the accuracy and efficiency of performing a weight measurement in a high throughput commerce system [Olmstead  0001].


Claim 13. Dependent on the method of claim 12. Taussig further discloses storing, by the processing unit (Fig. 5: Interface microprocessor 216), the scale calibration values [Col.7 lines 1-6 and Col. 8 lines 1-6:  Circuit 200 also includes an interface memory means 218, preferably an EPROM, for storing control software for use by the interface microprocessor 216] & [Code provided for programs in memory 218 pages 22- 68 which details stored parameters]into a memory of the controller board (Fig. 5:  the common interface circuit 200) [Col.7 lines 1-6 and Col. 8 lines 1-6:  Circuit 200 also includes an interface memory means 218, preferably an EPROM, for storing control software for use by the interface microprocessor 216] & [Code provided for programs in memory 218 pages 22- 68 which details stored parameters].  

Claim 14. Dependent on the method of claim 12. Taussig further discloses obtaining, by the processing unit (Fig. 5: Interface microprocessor 216), the scale calibration values [Col. 4 lines 40-53 supplies the coded label data to the common interface circuit 200 under control of control software stored in scanner memory means 212] & [Code provided for programs in memory 212 pages 10-22 which details stored parameters] from the scale (Fig. 1: 104 scale) of the scanner-scale system (Fig. 5).  

Claim 15 (as best interpreted). Dependent on the method of claim 15. Taussig further discloses obtaining, by the processing unit (Fig. 5: Interface microprocessor 216), the scale values [Col. 4 lines 40-53 supplies the coded label data to the common interface circuit 200 under control of control software stored in scanner memory means 212] & [Code provided for programs in memory 212 pages 10-22 which details stored parameters]; from a scale bottom cover (Fig. 3: 108 support cradle with memory 212 in 150 indent cradle) for the scale (Fig. 1: 104 scale). 
 
Claim 17. Dependent on the method of claim 12. Taussig further obtaining, by the processing unit (Fig. 5: Interface microprocessor/common interface circuit 216), system configuration parameters from the scale memory [Col. 3 lines 40-50:  The common interface circuit comprises an interface microprocessor, responsive to coded label data from the optical scanning means and to weight data from the scale means, memory means for storing control software for use by the interface microprocessor, and a driver circuit, responsive to the interface microprocessor, for supplying weight data and coded label data to the cash register system].   The teaching of the scale memory as a scale calibration memory is taught with motivation to combine in the rejection of Claim 2.

Claim 18. Dependent on the method of claim 17. Taussig further discloses processing further includes processing, by the processing unit (processor 116), the system configuration parameters to configure the scanner-scale system (Fig. 5) [Col.7 lines 1-6 and Col. 8 lines 1-6:  Circuit 200 also includes an interface memory means 218, preferably an EPROM, for storing control software for use by the interface microprocessor 216] & [Code provided for programs in memory 218 pages 22- 68 which details stored parameters].
  
Claim 19. Dependent on the method of claim 12.  Taussig further discloses initiating, by the processing unit (processor 116), a user interface (120) to the scanner-scale system (Fig. 5) [Col. 4 lines 59-65 The switches and the A/D converter 56 are connected by means of cables 68 and 58 respectively to a remote processor 116 which includes a ROM memory unit 62 in which is stored the calibration program and the RAM memory unit 64 in which data associated with the calibration procedure is stored. The processor 116 outputs data over line 118 to a display 120 for displaying instructions to the operator to set switches in the switch banks 66a-66d inclusive as will be described more fully hereinafter].

Claim 20. Taussig discloses a system (Fig. 5) , comprising: a controller board (Fig. 5:  the common interface circuit 200) comprising a processing unit (Fig. 5: Interface microprocessor 216) and a memory (Fig. 5:  EPROM 218); a scanner (Fig. 1: 112 scanner on second unit 202); a scale (Fig. 1: 104 scale); and a scale memory (Fig. 5: scale memory 212) coupleable to the controller board (Fig. 5:  the common interface circuit 200) [Col. 4 lines 40-45:  the common interface circuit 200 of the present invention and circuitry associated therewith. The common interface circuit 200 is responsive to both the scale means 104 and the optical scanning means 112 including scanner circuit 202] and separate from the controller board (Fig. 5:  the common interface circuit 200) [Col. 4 lines 15-25: The system 100 is structured as two separate units (e.g. 200 & 202) which can be independently manufactured, packaged and shipped and also individually handled and installed].  Taussig does not explicitly disclose: 

The scale memory is a scale calibration memory where the processing unit is to: obtain scale calibration values from the scale calibration memory upon powerup within the system; copy the scale calibration values to the memory; and process the scale calibration values to calibrate the scale.
  

Olmstead teaches an automatic calibration system for a scanner scale [Abstract].  Olmstead further teaches the scale memory (40) is a scale calibration memory (40)[0027 The calibration program is resident in the module 40, interfacing with the scanner-scale via the connector to provide calibration information] obtain scale calibration values from the scale calibration memory (40) [0027:   The unit 40 is connectable to the scanner-scale 10 via a connector cable 42 connected to the USB port 44 on the scanner housing. The calibration program is resident in the module 40, interfacing with the scanner-scale via the connector to provide calibration information] upon powerup within the system [0009 The ADC 34 may be integral with the accelerometer 30 or separate therefrom. Upon power up, the microcontroller 26 retrieves the last calibration value from permanent memory 40 (such as flash or EEPROM)] copy the scale calibration values to the memory [0027]; and process the scale calibration values to calibrate the scale [0005 running, preferably in the scanner-scale microcontroller, a calibration routine using the specific calibration data obtained from the measurement in step (b) to calibrate the scale] & [0032].

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Olmstead’s calibration processing scale memory (26) and removable controller board (40) as processing and arrangement for Taussig’s scale memory (216) and controller board memory (218) because maintaining local calibration weighing conditions improves the accuracy and efficiency of performing a weight measurement in a high throughput commerce system [Olmstead  0001].

Claims 3 & 16 are rejected under 35 U.S.C. 103 as being unpatentable over Taussig in view of Olmstead and in further view of Amacher539 (US 4760539; “Amacher539”).

Claim 3. Dependent on the system of claim 2.  Taussig further discloses a scale cable (Fig. 1: cable 180) configured to couple the scale module (Fig. 1: 104 scale) to the processing unit (Fig. 5: Interface microprocessor 216) of the controller board (Fig. 5:  the common interface circuit 200), wherein the scale parameter memory  (Fig  5:  EPROM memory  scale and scanner 212) is located on the scale cable (Fig. 1: cable 80) [Col. 125 lines 1-6: Only a single connector cable and only a single port of the cash register system are require to connect both the scale and the scanner to the cash register system].
Taussig does not explicitly disclose:
the scale cable comprises the reload. 

Amacher539  teaches the line 58 as a scale cable (58) [[Col. 4 lines 59-65 refers to 58 as a cable “The switches and the A/D converter 56 are connected by means of cables 68 and 58] configured to couple the scale module (Fig. 3: 22 & 26) connected to the controller (Fig. 3: 60 microcontroller) wherein the scale calibration parameter memory (62) is located on connecter (Fig. 3: 58)  [Col. 4 lines 59-65 The switches and the A/D converter 56 are connected by means of cables 68 and 58 respectively to a remote processor 116 which includes a ROM memory unit 62 in which is stored the calibration program and the RAM memory unit 64 in which data associated with the calibration procedure is stored. The processor 116 outputs data over line 118 to a display 120 for displaying instructions to the operator to set switches in the switch banks 66a-66d inclusive as will be described more fully hereinafter].

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Amacher539’s cable connection between a scale module and a calibration memory as the connector between Taussig’s scale module  and scale calibration parameter memory because using a an established connector of a cable improves the reliability of the connection as a cable has a covering providing protection in the dynamic environment of processing weight and price of a plurality of products. 

Claim 16. Dependent on the method of claim 12.  Taussig does not explicitly disclose:

obtaining, by the processing unit the scale calibration values from a scale cable of the scale. 
 
Amacher539  teaches obtaining, by the processing unit (Fig. 3: controller 60) [Col. 4 lines 59-65 refers to 58 as a cable “The switches and the A/D converter 56 are connected by means of cables 68 and 58] configured to couple the scale module (Fig. 3: 22 & 26) connected to the controller (Fig. 3: 60 microcontroller) wherein the scale calibration parameter memory (62) is located on connecter (Fig. 3: 58)  [Col. 4 lines 59-65 The switches and the A/D converter 56 are connected by means of cables 68 and 58 respectively to a remote processor 116 which includes a ROM memory unit 62 in which is stored the calibration program and the RAM memory unit 64 in which data associated with the calibration procedure is stored. The processor 116 outputs data over line 118 to a display 120 for displaying instructions to the operator to set switches in the switch banks 66a-66d inclusive as will be described more fully hereinafter].

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Amacher539’s cable connection between a scale module and a calibration memory as the connector between Taussig’s scale module  and scale calibration parameter memory because using a an established connector of a cable improves the reliability of the connection as a cable has a covering providing protection in the dynamic environment of processing weight and price of a plurality of products. 

Claims 7, 11 & 21 are rejected under 35 U.S.C. 103 as being unpatentable over Taussig in view of Olmstead and in further view of Ueda (US 20100141977’ “Ueda”).
Claim 7. Dependent on the system of claim 6.  Taussig does not explicitly disclose:

the scanner is rotatable within the system to pivot for servicing without removing the scanner from the system.  

Ueda teaches a multifunction office device (Fig. 2a) with maintenance access to a scanner (Fig. 7a scanner 3 opened for maintenance access).  Ueda further teaches a scanning module (Fig. 7a scanning module 3) rotatably coupled [0078 scanner section 3 can rotate to a position that becomes vertical (perpendicular) for maintenance access with respect to … section 2 body] to the chassis (2) [0077 scanning module 3 attached to box body 2a] with pivot mechanisms (Fig. 2 pivot mechanism 71& 74)    


It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Ueda’s rotatable maintenance scanner module as an attachment arrangement for Taussig’s, as modified, scanner module because the rotation attachment of a scanner module to a chassis increases maintenance efficiency by rotating the scanner module to expose the interior chassis providing rapid access to lower internal components both in the chassis and in the underside of the exposed scanner modules [Ueda 0009 & 0077].

Claim 11. Dependent on the system of claim 10. Taussig does not explicitly disclose:
rotation prevention tabs to prevent the scanner from over-rotating in an opposite direction from a rotation direction used to rotate the scanner within the system for service of the scanner.  

Ueda teaches a pivotable scanner for maintenance access. Ueda further teaches the rotation [0078] preventing tabs (Fig. 7b & 11b stopper wall 73) to prevent the scanner from over-rotating in an opposite direction from a rotation direction used to rotate the scanner within the system for service of the scanner [0077 Fig. 7b surface 73 prevents over rotation and 73 extends the surface as a protective dust cover which prevents over rotation] (Fig. 11b depicts stop position).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Ueda’s pivotable scanner with a stopper wall to prevent over rotation of the scanner during maintenance access to a controller with Taussig’s as modified scanner because stabilizing the pivoted scanner improves maintenance access to the internal components and improves reliability of the device by preventing impact damage to the scanner during maintenance [Ueda 0077].

Claim 21. Dependent on the system of claim 20.  Taussig does not explicitly disclose: 
the scanner is rotatable within the system to pivot for servicing without removing the scanner from the system.

Ueda teaches a multifunction office device (Fig. 2a) with maintenance access to a scanner (Fig. 7a scanner 3 opened for maintenance access).  Ueda further teaches the scanner (Fig. 7a scanning module 3) is rotatable within the system to pivot for servicing without removing the scanner from the system [0078 scanner section 3 can rotate to a position that becomes vertical (perpendicular) for maintenance access with respect to … section 2 body]  [0077 scanning module 3 attached to box body 2a] (Fig. 2 pivot mechanism 71& 74).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Ueda’s rotatable maintenance scanner module as an attachment arrangement for Taussig’s, as modified, scanner module because the rotation attachment of a scanner module to a chassis increases maintenance efficiency by rotating the scanner module to expose the interior chassis providing rapid access to lower internal components both in the chassis and in the underside of the exposed scanner modules [Ueda 0009 & 0077].

Prior Art Considered but not Utilized
The prior art made of record and not relied upon and is considered pertinent to applicant's disclosure is provided in the following table:
Prior Art Document Identifier
Inventor
Comment
US 20050185227  
Thompson, Robert D.
 initial power-up calibration or any other calibration, and the information from any previous scans to expedite or eliminate the need for future calibration requests.
US 20020052703  
Tabet, Nicolas N.
A system and method for calibrating a scale portion of a scanner in a Point Of Sale (POS) system
US 20180293204  
PACKER ALI; Dhamim  
receiving previous calibration parameters for an external component at a secondary SoC from a primary SoC, wherein the secondary SoC is coupled to the external component and configured to calibrate the external component. 
US 7617983 
Fabian; Kenneth Joseph
calibration of the scanner 108 is to place an object having uniform reflective characteristics, such as white target,
US 5086879 
Latimer; David L.  
a scale calibrating/zeroing system which is incorporated into a scale or data gathering system for access through the upper surface thereof such that a scale can be periodically calibrated and zeroed as necessary to maintain its accuracy without removal of the scale or data gathering system from the checkout counter.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monica S. Young whose telephone number is (303) 297-4785.  The examiner can normally be reached on Mon-Fri 7:30- 6:00 MST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at hhttp://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MONICA S YOUNG/Examiner, Art Unit 2855                                                                                                                                                                                                        
/ALEXANDER A MERCADO/Primary Examiner, Art Unit 2855